[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO MODIFY PERIODIC ALIMONY
The plaintiff has filed this written Motion to Modify Periodic Alimony pursuant to § 46b-86 (b) of the Conn. General Statutes which provides for a reduction, suspension or termination of periodic alimony based on the fact that the defendant is living with another person under circumstances which have caused a change in the financial needs of the defendant.
The defendant is sharing a condominium with another person, a female. Each party pays one-half of the rent and utilities. The defendant has her own telephone which she pays for. The defendant also provides for her own food and clothing and other personal and miscellaneous expenses.
Section 46b-86 (b) C.G.S. used the language "living with another person." The defendant is in fact living with another person and both parties are sharing the expenses and maintenance of CT Page 6624 the condominium. There is no allegation of a sexual relationship between these parties.
In § 46b-86 (b) C.G.S., this court notes that the General Assembly has chosen the broader language of "living with another" rather than "cohabitation" and that this provision requires a "change" of circumstances, not a "substantial change" as required by § 46b-86 (a) C.G.S.
The defendant's living expenses have been reduced from $497.75 per week, which was her cost of mortgage, taxes and utilities at the time of the dissolution decree to $156.00 per week, which represents the defendant's share of the rent and utilities at the condo.
The defendant's present living arrangement, whether it be temporary or permanent, has caused a change in circumstances which has altered her financial needs.
The award of periodic alimony is reduced to $400.00 per week.
Coppeto, J.